       Case 3:20-cv-01111-VLB Document 29 Filed 08/19/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

                                   :
STEPHANIE WASHINGTON               :                    CIVIL ACTION NO. 3:20-cv-01111
                                   :
                                   :
                 PLAINTIFF         :
                                   :
v.                                 :
                                   :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED  :
LLC.                               :                    AUGUST 19, 2020
                 DEFENDANTS        :
                                   :

                     NOTICE OF APPEARANCE OF COUNSEL

     Please note the appearance of Elliot B. Spector for the defendant, Devin Eaton.

                                          THE DEFENDANT,
                                          Devin Eaton
                                          By /s/
                                          Elliot B. Spector
                                          CT05278
                                          Hassett & George, PC
                                          945 Hopmeadow Street
                                          Simsbury, CT 06070
                                          (860) 651-1333
                                          (860) 651-1888 facsimile
                                          ebspector87@gmail.com
          Case 3:20-cv-01111-VLB Document 29 Filed 08/19/20 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                               _______ /s/ _____
                                                              Elliot B. Spector




                                                 2
